Exhibit 10.2
a101srobbagreement041_image1.jpg [a101srobbagreement041_image1.jpg]
 
O'Hara House
 
One Bermudiana Road
 
Hamilton HM 08
 
PO Box HM 2245
 
Hamilton HM JX
 
Bermuda
 
Phone +1 441 292 8515
 
Fax +1 441 295 4846
 
xlgroup.com





[Date]    








[Executive Name]
[Executive Address]




Dear _________:


Your Appointment


On behalf of XL Group Ltd and XL Services (Bermuda) Ltd (collectively, “the
Company”), we are pleased to confirm your appointment to the role of
[____________________] of the XL Group. Subject to clause 14 you will [continue
to] be based in Bermuda.


This Letter of Appointment sets forth the general terms and conditions
applicable to your employment with the Company and appointment to the XL Group
Leadership Team (your “Appointment”) with effect from [insert date]. This
Agreement shall replace all prior agreements between you and any Company
affiliate, and such prior agreements shall have no further effect from the date
you commence your new role under this Agreement, and shall also serve as your
Statement of Employment for the purposes of the Employment Act 2000. This letter
confirms that your continuous services date with the Company is _________.


1.
Duties

As _______________, you will report directly to ____________________.
You will be responsible for the Company’s ____________ [operations] [department]
and a member of the Company’s leadership team (“Leadership Team” or LT).
During the Appointment and subject to clause 5 you shall devote the whole of
your time and attention to the duties assigned to you and shall well and
faithfully serve the Company and use your best efforts, skills and abilities to
promote the interests of the Company and the wider XL Group and shall obey all
reasonable and lawful directions given to you by or under the authority of the
Company’s CEO and the Board of Directors of XL Group Ltd (the “Board”).
You may be required in pursuance of your duties hereunder to perform services
not only for the Company but also to serve as a director for such other Group
Companies as may from time to time be required. The services hereunder are
global in nature and shall be performed at the location or locations reasonably


XL Services (Bermuda) Ltd    An XL Group company



--------------------------------------------------------------------------------




requested by the Company, but your principal work location shall be in Bermuda.
You acknowledge that you may be required to travel to perform the services
hereunder, which travel may be extensive.
2.
Compensation

(a)
Base Salary:

Your annual base salary will be USD $_________, payable monthly in accordance
with the Company’s regular payroll practices. Salaries will be paid on the 20th
of each month, unless these dates fall on weekends or public holidays when they
will be paid on the last working day prior to these dates.
(b)
Annual Incentive Plan

You will be eligible to participate in the Annual Incentive Plan (“AIP”). Any
incentive bonus awarded under the AIP is at the sole discretion of the Company
and will be based on your individual achievement, functional unit and corporate
results and as otherwise approved by the Management Development and Compensation
Committee (“MDCC”) of the Board. Such discretionary bonus, if any, will be paid
to you at the time other AIP bonuses are paid (currently scheduled for March
following the performance year), subject to your being actively employed on that
date, and otherwise consistent with the terms of the AIP. Your target bonus
opportunity is ___% of your annual base salary.


It should be noted that any annual incentive bonus under the AIP is at the sole
discretion of the Company and may, therefore, vary below or above the target.
(c)
Long Term Incentives:

You will continue to be eligible to participate each year in the 1991 XL Group
Ltd Performance Incentive Program (the “91 Plan”) or such replacement long term
incentive plans and programs of the Company then in effect and at a level
comparable to that of other similarly situated executives, subject to your being
actively employed on the date such long term incentives are awarded, and as
otherwise determined by the MDCC.  These incentives will be awarded to you at
the Company’s sole discretion.  For informational purposes only, awards granted
during this past year’s annual compensation process included non-qualified stock
options and Performance Units. Provided you remain otherwise employed on the
date of grant, your aggregate annual long-term target value will be $___________
as of date of grant. Any award made under any long term incentive plan or
program of the Company shall be subject to the terms and conditions of the
applicable plan, program, grant or award agreement. Any award granted will also
be subject to the Company’s share ownership and share retention requirements in
effect from time


2



--------------------------------------------------------------------------------




to time. It should be noted that any long term incentive awarded to you is at
the sole discretion of the Company and may, therefore, vary below or above the
target.


If the Appointment should terminate for any reason (including as a result of a
repudiatory breach of contract by the Company) your rights under any Company
long term incentive plan or program will be governed entirely by the terms of
the 1991 Plan or replacement program and the applicable grant or award
agreements, and you will not be entitled to any further or other compensation
for any loss of any right or benefit or prospective right or benefit under any
such plan, program, grant or award agreement which you may have enjoyed whether
such compensation is claimed by way of damages for wrongful dismissal or other
breach of contract or by way of compensation for loss of office or otherwise.




(d)
Withholdings and Deductions:

All payments required to be made by the Company to you in connection with the
Appointment shall be subject to withholding of such amounts relating to taxes or
other applicable contributions as the Company may reasonably determine should be
withheld pursuant to any applicable law or regulation. Deductions from gross pay
may include, but are not limited to, pension or premium costs. Please note that
these are subject to periodic review and adjustment from time to time.
3.
Benefits

You shall be entitled to participate in the relevant Company employee benefit
plans and insurance programs offered by the Company or which the Company may
adopt from time to time for its executive management. Currently these include
Medical Insurance, Life Insurance, Long Term Disability Insurance, Annual
Leisure Club Membership, Monthly Local Living Allowance and a Pension Scheme (as
applicable to your nationality and circumstances). The Company reserves the
right, at its absolute discretion, to amend the benefits provided or the terms
on which they are provided.
 
4.
Expenses & Hours of Work

You shall be reimbursed by the Company for all travelling, hotel and other
expenses properly incurred by you in the performance of your duties hereunder
provided that such expenses are generally or specifically approved or authorized
by the Board or management and are evidenced in such manner as the Company may
reasonably specify from time to time.




3



--------------------------------------------------------------------------------




The Company's normal hours of work are from 9 a.m. to 5 p.m. from Monday to
Friday, however it is expected that hours will be worked, before 9am or after
5pm, and on week-ends, as required in accordance with the needs of the business.
5.
Annual Leave

(a)    Vacation: You shall be entitled to 30 days' of paid annual leave in
addition to such public holidays as recognized by Company Policy.
(b)    Sickness and Injury: In the case of absence from work due to sickness or
injury then, subject to receipt of the appropriate medical certificate which the
Employer is entitled to request from you in respect of two or more consecutive
days’ absence, you will be paid salary pro-rated based on a maximum entitlement
of 10 days.
6.
Notice and Termination

You and the Company will give the other ______ months written notice to
terminate your employment.
The Appointment shall be subject to summary termination at any time by the
Company by notice in writing if you are dismissed for Cause (as defined in the
Executive Severance Benefit Program described below).
The Company reserves the right to give you pay in lieu of any notice of
termination (whether given by the Company or by you).
During any period of notice of termination (whether given by the Company or by
you), or in the case of any repudiatory or anticipatory breach of the
Appointment by you, the Company may by issuance of written notice place you on
“garden leave” for all or a portion of your notice period. During a garden
leave, the Company shall be under no obligation to assign any duties to you and
shall be entitled to exclude you from its premises, provided that this shall not
affect your entitlement to receive your base salary and other contractual
benefits. During a garden leave, the Company may require you to carry out
alternative duties or to perform such specific duties as are expressly assigned
to you, and you shall remain otherwise bound by the terms of this Appointment
(including any implied duties of good faith and fidelity).
Upon the termination of the Appointment howsoever arising you shall:
(a)
at any time or from time to time thereafter upon the request of the Company,
resign without claim for compensation from all offices held in the Company or
any of the companies in the XL Group;

(b)
deliver to the Company all Company property including Company ID entry cards,
motor cars, car keys, credit cards and office entry keys, and if you should fail
to do so the Company



4



--------------------------------------------------------------------------------




is hereby irrevocably authorised to appoint some person in your name and on your
behalf to sign any documents and do any things necessary or requisite to give
effect thereto.
7.
Confidential Information; Intellectual Property

You agree that without the prior written consent of the Company, except to the
extent required by an order of a court having competent jurisdiction or under
subpoena from an appropriate government agency, you shall not disclose, except
to the extent that such disclosure or use is directly related to and required by
your performance of duties assigned to you pursuant to this Letter of
Appointment, to any third person, or permit the use of for the benefit of any
person, including yourself, or any entity other than the Company or the XL
Group, any Confidential Information (as defined below) of which you are or
become aware in the course of your Appointment whether or not such information
is developed by you. Under all circumstances and at all times, you will take all
appropriate steps to safeguard Confidential Information in your possession and
to protect it against disclosure, misuse, espionage, loss and theft.
"Confidential Information" shall mean (i) trade secrets, customer lists,
information regarding product development, marketing plans, sales plans,
management organization information (including data and other information
relating to members of the Board of XL Group Ltd or any other XL Group company
and its or their management), operating policies or manuals, business plans,
financial records, or other financial, organizational, commercial, business,
sales, marketing, technical, product or employee information relating to the XL
Group, or any other information designated by the Company as confidential,
proprietary, and/or a trade secret, or any other information relating to the XL
Group, that you reasonably know or should know from the circumstances should be
treated as confidential, or (ii) any information that the XL Group may receive
belonging to customers, agents or others who do business with the XL Group,
except to the extent that any such information previously has been disclosed to
the public by the XL Group or is in the public domain (other than by reason of
your violation of this clause 7). Upon the termination of your Appointment, you
agree to return to the Company all files, papers, electronic or digital copies,
and materials of any kind containing or relating to Confidential Information.
You will be permitted to retain your electronic or physical rolodex of personal
contacts, on condition that you follow appropriate Company information security
protocols related to that retention.


In the event that you as part of your activities on behalf of the Company
generate, author or contribute to any invention, design, new development,
device, product, method of process (whether or not patentable or reduced to
practice or comprising Confidential Information), any copyrightable work
(whether or not comprising Confidential Information) or any other form of
Confidential Information relating directly or indirectly to the business of the
Company or any other company in the XL Group as now or hereinafter conducted
(collectively, “Intellectual Property”), you acknowledge that such Intellectual
Property is the sole and exclusive property of the Company and hereby assign all
right title and interest in and to such Intellectual Property to the Company.
You acknowledge and agree that all Intellectual Property that constitutes
original works of authorship made by you within the scope of your employment and
which are protectable by copyright are each intended to be a “work made for
hire,” as that term is defined in Section 101 of the United States Copyright Act
of 1976 (the “Act”), and shall be the sole and exclusive


5



--------------------------------------------------------------------------------




property of the Company and the Company shall be the sole and exclusive author
within the meaning of the Act. If the copyright to any such copyrightable
Intellectual Property does not qualify as a “work made for hire” under the Act,
you agree to assign and hereby assigns to the Company, without further
consideration, all of your right, title and interest in and to such
copyrightable work product (and all other rights thereto) and will cooperate
with the Company and its designees, at the Company’s sole expense, to secure,
maintain and defend for the Company’s benefit copyrights and any extensions and
renewals thereof on any and all such Intellectual Property.


Notwithstanding anything in this section, you are expressly not prevented from
using or disclosing Confidential Information in connection with disclosing
possible violations of United States federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, and any US agency Inspector
General, or your right to make other disclosures that are protected under the
whistleblower protections of US federal law or regulation or under the laws of
Bermuda.


8.
Executive Severance Benefit Plan

As a member of the XL Group Leadership Team ("LT") you will be eligible to
participate in the XL Group Ltd Executive Severance Benefit Plan (the “Severance
Plan”) on condition that you enter into and comply with the restrictive
covenants contained in Clause 9 of this Letter of Appointment. For the avoidance
of doubt, when calculating any payment due under the Severance Plan credit will
be given for pay and benefits received in lieu of notice or while on garden
leave in accordance with clause 6 of this Letter of Appointment. A copy of the
Severance Plan is attached at Annex 1 to this Letter of Appointment.


This Letter of Appointment and the restrictive covenants and confidentiality
provisions in clauses 7 and 9 shall serve as a "Participation Agreement" as
provided for under the Severance Plan. The Company acknowledges and agrees that
subject to the Executive Vice President, Human Resources, receiving this Letter
of Appointment, signed by you, and executing it on behalf of the Company, upon
the commencement of your Appointment you will become a participant in the
Severance Plan, and will be covered by and subject to all of the Severance
Plan's provisions. Should the Company in its discretion terminate the Severance
Plan prior to the date of your termination of employment without establishing a
successor plan, you will no longer be a participant in the Severance Plan and
the restrictions set forth in clause 9 of this Letter of Appointment shall cease
to be effective as of the date the Severance Plan terminates.
9.
Post-Termination Restrictions

The Company recognizes that as a member of the LT, you play a vital role in
securing the XL Group's continuing success. Your role provides you with access
to and use of confidential and proprietary information of the XL Group, which
you also are entrusted to safeguard. In light of that, it would pose a serious
risk of harm to the XL Group’s business and reputation if you were to become
employed by a


6



--------------------------------------------------------------------------------




competitor immediately upon your leaving the Company for any reason, or if you
attempted to solicit the XL Group's valued employees, clients, or customers
within a reasonable time after your separation from employment. Therefore, and
in consideration of your becoming eligible to receive Severance Pay and benefits
under the Severance Plan, you hereby covenant and agree that:


(a)
Non-Competition and Non-Solicitation.

(i)
Restriction on Work for a Competitor/Solicitation of Business:

While employed by XL and for a six month period following termination of your
employment with XL for any reason (the “Restriction Period”), except that the
Restriction Period shall be one-year following termination of your employment
for any reason with twenty-four months after a Change in Control:
(1)
You will not become employed by or associated with any entity, whether as a
principal, advisor, partner, employee, agent, consultant, shareholder (other
than as a shareholder of less than 5% of any publicly traded company) or in any
other relationship or capacity, paid or unpaid, that is actively engaged in
selling or providing, either directly or indirectly, in the United States,
Bermuda, Greater London, or the Republic of Ireland, any products or services
that are the same as or similar to insurance and reinsurance products or
services that as of the date of your termination are being provided in those
locations either directly or indirectly by the Company or any other entity in
the XL Group.

(2)
You will not, directly or indirectly contact, seek, entice, solicit, induce,
persuade, divert or attempt to divert any business away from the XL Group,
including any former, present or prospective customer, client, insured, vendor,
supplier, investor, or business partner of which you have personal knowledge or
with whom you are personally involved during your employment at the Company,
with respect to any existing or proposed contractual or business arrangement
with the XL Group, insurance or reinsurance product or service sold or provided
by or to the XL Group during your employment, or any such product or service
that is under development by the XL Group at the time your employment ends. It
is presumed that by reason of your membership on the Leadership Team of XL Group
that you have actual knowledge of any material business arrangement or contract,
or any insurance or reinsurance products or services, whether currently provided
or under development, during your employment. The restrictions in this paragraph
shall not apply if you are expressly permitted to engage in the otherwise
prohibited activity, in



7



--------------------------------------------------------------------------------




writing, by the Company, in its sole discretion, following its receipt of your
written request before commencement of the activity.
(ii)
Restriction on the Solicitation of Employees:

While employed by the Company and for a one-year period following termination of
your employment with the Company for any reason, you will not directly or
indirectly solicit, encourage or induce any employee of the XL Group to
terminate employment with the XL Group, and will not directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise,
employ or offer employment to any person who was employed by the XL Group at the
time of your termination from employment with the Company or at any time during
the six-month period prior to your termination ("XL employee") to engage in any
business activity which competes with the insurance or reinsurance businesses of
the XL Group or its investment, corporate, or financial operations. You also
agree that during the one-year period following your termination of employment
with the Company for any reason, any subsequent employer's hiring of an XL
employee into a position that reports directly or indirectly to you who was
employed in a senior leadership capacity at the XL Group (currently defined to
be the XL Leadership Team, Band E or Band D) will constitute a breach of this
clause.
(b)
Equitable Relief:

You acknowledge and agree that the covenants and obligations in clause 9(a) are
reasonable and relate to special, unique and extraordinary matters and that,
given the extensive knowledge of the XL Group's operations and Confidential
Information that you have acquired and will continue to acquire, a violation of
any of the terms of these covenants and undertakings will cause the XL Group
irreparable injury for which adequate remedies are not available at law.
Therefore, you agree that XL Group Ltd and such other entitles in the XL Group
to which these provisions relate shall be entitled to an injunction, restraining
order or such other equitable relief from a court of competent jurisdiction
(without the requirement to post bond) restraining you from committing any
violation of the covenants and obligations contained in clause 9(a). Further,
the Company shall, to the extent permitted by applicable law and the Severance
Plan, have no obligation to pay any amounts to you following any material
violation of the covenants and undertakings contained in clause (a), including
any unpaid payments or benefits outstanding under the Severance Plan. You also
agree that, pursuant to the terms of the Severance Plan, the Company shall have
the right to claw back any payments paid to you under the Severance Plan prior
to its discovery of your material breach of clause 9(a). These remedies are
cumulative and are in addition to any other rights and remedies the Company or
any other entity in the XL Group may have at law or in equity or pursuant to the
Severance Plan.


8



--------------------------------------------------------------------------------




If any court determines that any of the terms herein are unreasonable, invalid
or unenforceable, the court may interpret, alter, amend or modify any or all of
the terms to include as much of the scope, time period, and intent as will
render the restrictions enforceable, and then as modified, enforce those terms.
(c)
For the purposes of clauses 7 and 9 of this Appointment Letter, references to XL
Group shall be understood to include XL Group Ltd and all of its subsidiaries
and affiliates.

10.
Representations and Warranties – Disclosure of Interests

Except as a representative of the Company or with the prior written consent of
the Board (which shall not be unreasonably withheld or delayed), you shall not
during the Appointment engage or be concerned directly or indirectly in any
business which competes with the business of the Company provided that you shall
be permitted to hold shares or securities of a company any of whose shares or
securities are quoted or dealt in on any recognised investment exchange provided
that any such holding shall not exceed five per cent of the issued share capital
of the company concerned and is held by way of bona fide investment only
("Investment").
You represent and warrant to the Company that (a) the execution, delivery and
performance of this Letter of Appointment by you does not and will not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which you are a party or by which you
are bound, (b) except for agreements you have already provided to the Company,
you are not a party to or bound by any employment agreement, noncompetition
agreement, confidentiality agreement or similar agreement with any other person.
Finally, you represent and warrant that you will not use the confidential or
proprietary information of any other person in violation of any agreement or
rights of others known to you in connection with your provision of services to
the Company.
11.
General Conditions

The benefits, terms and conditions of employment referred to in this letter are
for Bermuda only and are not transferable. Should circumstances arise, requiring
you to transfer employment to an XL Group company outside of Bermuda, your
employment will be subject to the benefits, terms and conditions of the new
location, based on 'home country' status.


Within your first month of employment you should expect to meet with a
representative of the Human Resources team who will provide you with a variety
of information for your review and/or completion.


You are required to notify Human Resources of any change to your personal
circumstances (name, address, marital status, next of kin, and telephone number)
to ensure that any data held is accurate and up to date.


As an employee of the Company, your employment is subject to the terms and
conditions of the Employee Handbook, the XL Group Code of Conduct and Policy
Statements, as well as other applicable Company


9



--------------------------------------------------------------------------------




policies and procedures that may be in effect from time to time (collectively
“Company Policies”). Such Company Policies do not constitute a contract. Company
Policies are guidelines provided for information purposes only and may be
changed at any time at the sole discretion of the Company.


We confirm that the Company is not a party to any collective agreement.
Upon the commencement of your Appointment, this Letter of Appointment shall
constitute your Statement of Employment in accordance with the Bermuda
Employment Act 2000.
For the purposes of this Agreement “XL Group” shall mean XL Group Ltd and its
subsidiaries and affiliates from time to time.
12.
Notices

Any notice to be given in relation to this Letter of Appointment shall be in
writing. Notices may be given by either party by personal delivery or post or by
fax addressed to the other party at (in the case of the Company) XL Group Ltd’s
registered office for the time being and (in your case) your last known address
and any such notice given by letter or fax shall be deemed to have been served
at the time at which the letter was delivered personally or transmitted or if
sent by post would be delivered in the ordinary course of post.
13.
Prior Agreements, Assignment and Modification

This Letter of Appointment and the documents referred to herein constitute the
entire agreement between us and replace any prior agreements between us relating
to the subject matter hereof whether implied, verbal, or in writing.


Please note that while the Company believes that its employment relationship
with you will be mutually satisfying and beneficial, there is no contractual
right or obligation for you to remain in our employment or for the Company to
employ you for any specified period of time. Subject to the provisions in
clauses 7 and 9 of this Letter of Appointment, which may not be modified or
amended except by written instrument signed by you and the Chief Human Resources
Officer of XL Group Ltd or his or her designee, the Company reserves the right
to make reasonable changes to any of your terms of employment and conditions of
employment, including compensation, benefits and other privileges at any time,
at its sole discretion. The Company shall, as soon as practicable and no later
than one month after the matters are prescribed or the change agreed, provide
you with an amendment to the statement of employment containing particulars of
the change or a revised statement which shall (in either case) be signed and
dated by the employer and employee.


You understand that during the course of your Appointment, the XL Group may grow
and/or expand through merger, acquisition or otherwise. You acknowledge that
this Letter of Appointment and the rights and obligations of the parties hereto
shall bind and inure to the benefit of any successor or successors of


10



--------------------------------------------------------------------------------




the Company by reorganization, merger, acquisition or otherwise and any assignee
of all or substantially all of the Company's business or properties.
The expiration or termination of this Letter of Appointment, however arising,
shall not operate to affect such of the provisions of this Letter of Appointment
as are expressed to operate or have effect after that time and shall be without
prejudice to any accrued rights or remedies of the parties.
The various provisions and sub-provisions of this Letter of Appointment are
severable and if any provision or any identifiable part of any provision is held
to be unenforceable by any court of competent jurisdiction then such
unenforceability shall not affect the enforceability of the remaining provisions
or identifiable parts of them.
14.
Governing Law and Jurisdiction

This Letter of Appointment shall be governed and construed under the laws of
Bermuda, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply. In the event that one or
more of the provisions of this Letter of Appointment shall become invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby. Any dispute or controversy arising under or in connection with
this Letter of Appointment shall be resolved by binding arbitration, to be held
in the City of Stamford, Connecticut, and conducted in accordance with the
Employment Arbitration Rules of the American Arbitration Association in effect
at the time of the arbitration, and otherwise in accordance with the principles
that would be applied by a court of law or equity.
15.
Acceptance of Offer

You acknowledge that you have carefully read this Agreement, fully understand
its provisions, and have had a sufficient opportunity to consider its effect,
and have had an opportunity to consult with an attorney prior to executing this
Letter of Appointment. You specifically acknowledge and agree that the purposes
of the restrictions and undertakings contained in this Letter of Appointment is
to protect the XL Group from unfair competition, including improper use of the
XL Group’s confidential and proprietary information, and that the restrictions
and undertakings herein are reasonable as to both scope and duration of
application. You further acknowledge that you are knowingly and voluntarily
entering into this Letter of Appointment.


If you accept this offer of employment you are required to sign and return the
copy of this Letter of Appointment together with the enclosed documentation duly
completed to the undersigned within two days of your acceptance.


Remainder of page intentionally left blank


11



--------------------------------------------------------------------------------








We look forward to welcoming you to the XL Group and to a mutually rewarding
relationship. In the meantime, if you have any questions regarding this letter,
please do not hesitate to call me.


Yours sincerely,






[______________________]                        [________________]
Chief Human Resources Officer,                     Human Resources Business
Partner
(for and on behalf of XL Group Ltd)                 (for and on behalf of
XL Services (Bermuda) Ltd)




Encs.


I confirm my acceptance of the terms and conditions of employment set out in
this letter.




________________________________        ______________________________
Executive                    Date








12



--------------------------------------------------------------------------------






ANNEX 1




(Senior Executive Severance Benefit Plan)




13

